202 S.W.3d 629 (2006)
STATE OF MISSOURI, Respondent,
v.
CHRISTOPHER P. BORST, Appellant.
No. WD 64849
Missouri Court of Appeals, Western District.
July 18, 2006
Jeremiah W. (Jay) Nixon, Attorney General, Karen L. Kramer, Assistant Attorney General, Jefferson City, MO, Attorneys for Respondent,
John P. O'Connor and Michael L. Belancio, Kansas City, MO, Attorneys for Appellant.
Before: Breckenridge, P.J., and Howard and Holliger, JJ.

Order
PER CURIAM
Christopher P. Borst ("Borst") appeals his convictions of two counts of statutory sodomy and two counts of incest. He raises the following four points on appeal: (1) the trial court erred in not allowing Borst to impeach Shelby Magnuson ("Shelby") as to her five prior false allegations of abuse and in excluding evidence of Shelby's knowledge that her brother was convicted of abusing his daughters prior to the instant complaint of abuse; (2) the trial court erred in allowing the State to use statements of K.B. made to others because the State failed to disclose the particulars of statements sufficiently in advance of the proceedings, and/or the use of section 491.075[1] testimony violates Borst's right to confront his accusers, and/or the section 491.075 testimony should not have been permitted because the interviews that elicited said testimony were unduly suggestive, and/or the playing of the videotape was in violation of section 492.304 as it was based on suggestive questioning; (3) the trial court erred in not allowing Borst's expert testimony at trial, where said expert testimony would have demonstrated that the interview techniques that were actually utilized by DFS and Julie Donelon were biased, leading, repetitive, suggestive and contaminated; and (4) the trial court abused its discretion in not granting Borst a continuance of the trial setting to allow for testing of the handwriting and ink in Shelby Borst's journal.
Affirmed. Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.